Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.  This is a final action on the merits in response to the reply received 8/25/2022.  
Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 9, 13-14, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0301852 A1-Krishnamurthy (Hereinafter referred to as “Krish”), in view of Patent 7945151-Hirai.
Regarding claim 1, Krish discloses an electronic device comprising: 
 a camera (sensor module 210, Fig.2A); 
 a sensor for detecting a distance value relative to an object (distance sensor 230, Fig.2A; laser sensor detects distance of object, S508, Fig.5;); 
 a memory for storing calibration data for correcting a lens location of the camera (lens position, steps 508 and 510, Fig.5), based on the distance value detected by the sensor (working memory 270; processor 205 to retrieve calibration inputs from working memory 270, such as design specifications of sensor module 210 and anchor values, etc. See [0063]); and 
 a processor (processor  205) operatively connected with the camera, the sensor, and the memory, wherein the memory stores instructions that, when executed, cause the processor to: 
 determine the lens location of the camera based on the distance value based on the camera being operated (determine logical lens position based on distance; laser sensor Step 510, Fig.5; lens position determination module 223; para 0063); 
 obtain lens location data (selection of a number of lens position as part of tuning or calibration procedure; accuracy of the location of lens position, [0084]; working memory 270 stores calibration inputs such as design specifications of sensor module 210 and anchor values, etc. See [0063]) for the distance value and the determined lens location (distance sensor 230, Fig.2A, [0063]; determine distance; Abstract. See paras. 0006, 8, 11, 13, 17, 19, 36, 38, 49, 59, 63, 70-76); 
 update the calibration data based on the lens location data (selection of a number of lens position as part of tuning or calibration procedure; accuracy of the location of lens position; users or manufacturers can set the value as per their preference [0084]); and 
 determine the lens location of the camera based on the updated calibration data (the imaging device detects a scene change and the distance sensor detects new distance for a given frame [0088]; as a result, lens location changes or is updated. See also Fig.5 Steps 512-520).
Krish fails to disclose determine the lens location of the camera based on the distance value and based on an autofocus function of the camera being operated.
However, in the same field of endeavor, Hirai discloses determine the lens location of the camera based on the distance value (column 8, lines 4-5)wherein the position is based on the distance) and based on an autofocus function of the camera being operated (Title, wherein lens position is based on the autofocus)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Krish  to disclose determine the lens location of the camera based on the distance value and based on an autofocus function of the camera being operated as taught by Hirai, to increase focusing accuracy (column 2, lines 29-35, Hirai).
Regarding claim 2, Krish discloses the electronic device of claim 1, wherein the calibration data is obtained by mapping a code corresponding to the lens location with the distance value ([0063 and [0084]).
Regarding claim 6, Krish discloses the electronic device of claim 1, wherein the electronic device further includes a display device, wherein the instructions further cause the processor to: output a user interface for determining whether to update the calibration data on the display device; and update the calibration data in response to a user input received using the user interface (users or manufacturers can set the value as per their preference [0084]).
Regarding claim 9, analyses are analogous to those presented for claim 1 and are applicable for claim 9, a first camera (Krish, sensor module 210, Fig.2A); a second camera (Krishnamurthy teaches a dual camera system. In particular, distance sensor 230 may be a dual camera system; paras. 0011, 36, 59, 70 and 81); a memory for storing lens location conversion data mapping first lens location data for the first camera with second lens location data for the second camera (Krish working memory 270; processor 205 to retrieve calibration inputs from working memory 270, such as design specifications of sensor module 210 and anchor values, etc. See [0063]);  a processor (processor  205) operatively connected with the first camera, the second camera, and the memory, wherein the memory stores instructions that, when executed, cause the processor to
Regarding claim 13, analyses are analogous to those presented for claim 6 and are applicable for claim 13.
Regarding claim 14, Krish discloses the electronic device of claim 13, wherein the instructions further cause the processor to: store learning data obtained by accumulating a pair of data obtained by mapping the first lens location data and the second lens location data with each other in the memory based on the lens location data being valid; and update the lens location conversion data based on the learning data in response to the user input and delete the learning data from the memory (Krishnamurthy teaches working memory 270 and processor 205 to retrieve calibration inputs from working memory 270, such as design specifications of sensor module 210 and anchor values, etc. See [0063]). Krishnamurthy also teaches users or manufacturers can set the value as per their preference [0084] which implies that a user input or user interface may be used to receive data or information associated with the update of the calibration data. It would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Krishnamurthy, such being typical considerations of the skilled artisan, in order to update the calibration data based on the learning data in response to the user input). 
Regarding claim 17, analyses are analogous to those presented for claim 1 and are applicable for claim 17.
Regarding claim 19, analyses are analogous to those presented for claim 14 and are applicable for claim 19.
Regarding claim 20, analyses are analogous to those presented for claim 1 and are applicable for claim 20.
Claim(s) 1-2, 9, 15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0149830 A1-Kim, in view of Patent 7945151-Hirai.
Regarding claim 1, Kim discloses an electronic device comprising: 
a camera (camera module 291, Fig.2); 
a sensor (sensor module 240 including proximity sensor 240G, Fig.2) for detecting a distance value relative to an object; a memory (memory 230) for storing calibration data for correcting a lens location of the camera based on the distance value detected by the sensor (paras. 0070,72,74, 94-95, 107,122-123, 126, 129); and 
a processor (processor module 210) operatively connected with the camera, the sensor, and the memory, wherein the memory stores instructions that, when executed, cause the processor to: 
determine the lens location of the camera based on the distance value based on the camera being operated (the first location may be a lens location set for focusing in case that a distance between an electronic device and a subject is relatively great, and the second location may be a lens location set for focusing in case that a distance between an electronic device and a subject is relatively small; para 0070); 
obtain lens location data for the distance value and the determined lens location (the first location may be a lens location set for focusing in case that a distance between an electronic device and a subject is relatively great, and the second location may be a lens location set for focusing in case that a distance between an electronic device and a subject is relatively small; para 0070); 
update the calibration data based on the lens location data (the processor 210 can control the camera module 291 to readjust the lens location based on related functions; the processor 210 can control the camera module 291 to adjust a focus correctly by readjusting the lens location; para. 0072); and 
determine the lens location of the camera based on the updated calibration data (the processor 210 can determine the lens location has changed based on the shutter input method as an initial lens location for performing an autofocusing function 
(e.g., contrast autofocusing function), control the camera module 291 to perform the autofocusing function based on the determined initial location, detect a lens location having the maximum contrast value by controlling the camera module 291 to move the lens gradually based on the determined initial lens location, and minimize the time required for an optimum focusing by determining the initial lens location for autofocusing based on the shutter input method and performing the autofocusing function; para.0074. See also paras 0094, 0109 and 0129; Fig.6).
Kim fails to disclose determine the lens location of the camera based on the distance value and based on an autofocus function of the camera being operated.
However, in the same field of endeavor, Hirai discloses determine the lens location of the camera based on the distance value (column 8, lines 4-5) wherein the position is based on the distance) and based on an autofocus function of the camera being operated (Title, wherein lens position is based on the autofocus)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Kim to disclose determine the lens location of the camera based on the distance value and based on an autofocus function of the camera being operated as taught by Hirai, to increase focusing accuracy (column 2, lines 29-35, Hirai).
Regarding claim 2, Kim discloses the electronic device of claim 1, wherein the calibration data is obtained by mapping a code corresponding to the lens location with the distance value (0070 and 0072]).
Regarding claim 9, analyses are analogous to those presented for claim 1 and are applicable for claim 9, a first camera (Kim, camera module 291, Fig.2); a second camera (Kim RGB sensor 240H, within the sensor module 240, Fig.2, which is used to generate an image); a memory (Kim memory 230) for storing lens location conversion data mapping first lens location data for the first camera with second lens location data for the second camera; and a processor (processor module 210) operatively connected with the first camera, the second camera, and the memory, wherein the memory stores instructions that, when executed, cause the processor to: 
Regarding claim 15, Kim discloses the electronic device of claim 9, wherein the first camera and the second camera respectively include lenses different from each other in at least one of a focal length or an angle of view (Fig 2).
Regarding claim 17, analyses are analogous to those presented for claim 1 and are applicable for claim 17.
Regarding claim 20, analyses are analogous to those presented for claim 1 and are applicable for claim 20.
Allowable Subject Matter
Claims 3-5,7-8, 10-12 and 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/            Primary Examiner, Art Unit 2487